DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2012/0070745 A1) in view of Greulich-Weber (US 2017/0338481 A1).
Regarding claim 1, Ishida discloses a negative electrode active material (Title, Abstract), comprising: a silicon-carbon-based particle, wherein the silicon-carbon-based particle comprises: a SiCx matrix;
 wherein x of the SiCx matrix is 0.3 or more and less than 0.6 (SiCx, wherein 0.05≤x≤1.5, Abstract; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
However, Ishida does not disclose boron doped in the SiCx matrix.
Greulich-Weber discloses a method of producing silicon carbide (Title, Abstract) doped with boron to adjust sufficient electrical conductivity of the electrode material ([0019]).
Ishida and Greulich-Weber are analogous art because they are concerned with the same field of endeavor, namely silicon carbide electrode material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ishida by doping silicon carbide 
Regarding claim 2, modified Ishida discloses all of the claim limitations as set forth above.  Because Greulich-Weber teaches amounts of the dopant are dependent on the specific additive and the desired doping concentration wherein the electrical conductivity of the electrode material relies on the type and amount of dopant ([0019], [0077]), it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the amount of boron dopant in order to arrive at an electrode material having sufficient electrical conductivity (MPEP 2144.05).
Regarding claim 3, modified Ishida discloses all of the claim limitations as set forth above.  Ishida further discloses an average particle diameter (D50) of the silicon-carbon-based particles is 1 µm to 10 µm (0.1 to 30 µm [0048]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 4, modified Ishida discloses all of the claim limitations as set forth above.  Ishida further discloses the SiCx matrix comprises SiC and Si (SiCx, wherein 0.05≤x≤1.5, Abstract;  More specifically, the range of x disclosed in Ishida encompasses a material including SiC and Si.  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of In re Malagari, 182 USPQ 549.).
Regarding claim 5, modified Ishida discloses all of the claim limitations as set forth above.  Greulich-Weber further discloses the boron is present inside the SiCx matrix (doping of the silicon carbide is implemented during thermal treatment via the gas phase [0019]).
Regarding claim 13, modified Ishida discloses all of the claim limitations as set forth above.  Ishida further discloses a negative electrode (Title, Abstract) comprising the negative electrode active material of claim 1 (see rejection of claim 1).
Regarding claim 14, modified Ishida discloses all of the claim limitations as set forth above.  Greulich-Weber further discloses a graphite-based active material (silicon carbide used with graphite [0057], [0063]). 
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known combination of silicon carbide and graphite used in negative electrodes was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 15, modified Ishida discloses all of the claim limitations as set forth above.  Ishida further discloses a secondary battery (rechargeable lithium battery, see Title, Abstract) comprising: the negative electrode of claim 13 (see rejection of claim 13 above); a positive electrode ([0020]): a separator interposed between the positive electrode and the negative electrode ([0087]); and an electrolyte [0020].

Claims 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber (US 2017/0338481 A1) in view of Ishida et al. (US 2012/0070745 A1).
Regarding claim 6, Greulich-Weber discloses a method for preparing a negative electrode active material (Title, Abstract), the method comprising:
forming a matrix fluid by performing a first heat treatment wherein vaporized silicon source, carbon source, and carrier gas are introduced into a first reaction furnace (mixture of silicon source, carbon source, in a reactor [0011]-[0013]; inert gas [0016]); and
reacting the matrix fluid and boron in the gaseous state to form a SiCx matrix doped with boron (dopant [0011]-[0013]; doping of the silicon carbide is implemented during thermal treatment via the gas phase [0019]).
x matrix is 0.3 or more and less than 0.6.  
Because Ishida teaches a negative active material represented by SiCx, wherein 0.05≤x≤1.5 (Title, Abstract), where when x is smaller than 0.05, the particles may be easily broken due to a weak covalent bond, deteriorating the cycle-life characteristic at room temperature and at high temperature, and when x is larger than 1.5, a silicon-containing compound may be relatively unstable and may have no lithium intercalation/deintercalation reaction, deteriorating capacity ([0031]), it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize x in the silicon carbide in order to arrive at a balance between cycle characteristics and capacity (MPEP 2144.05).
Regarding claim 7, modified Greulich-Weber discloses all of the claim limitations as set forth above.  Regarding claim 7 reciting “in the step of forming of the matrix fluid, a ratio of an inflow rate of the vaporized silicon source to an inflow rate of the carbon source is 1:0.3 to 1:0.6”, since Ishida teaches 0.05≤x≤1.5 (Title, Abstract) which overlaps with the claimed range for x, the combination envisages the claimed ratio since both the instant claim and combination produce the same product.
Regarding claim 8, modified Greulich-Weber discloses all of the claim limitations as set forth above.  Greulich-Weber further discloses the first heat treatment is performed at a temperature range of 1500°C to 2500°C ([0013]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of In re Malagari, 182 USPQ 549.).
	Regarding claim 9, modified Greulich-Weber discloses all of the claim limitations as set forth above.  Greulich-Weber further discloses the carrier gas is at least one selected from the group consisting of Ar, He, and Ne (argon [0016]).
Regarding claim 12, modified Greulich-Weber discloses all of the claim limitations as set forth above.  Because Greulich-Weber teaches amounts of the dopant are dependent on the specific additive and the desired doping concentration wherein the electrical conductivity of the electrode material relies on the type and amount of dopant ([0019], [0077]), it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the ratio of the inflow rate of the matrix fluid to boron in order to arrive at an electrode material having sufficient electrical conductivity (MPEP 2144.05).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greulich-Weber (US 2017/0338481 A1) in view of Ishida et al. (US 2012/0070745 A1), as applied to claims 6-9, 12 above, and further in view of Lee et al. (US 2015/0017525 A1).
Regarding claim 10, modified Greulich-Weber discloses all of the claim limitations as set forth above.  However, modified Greulich-Weber does not further disclose the step of forming of a SiCx matrix doped with boron comprises performing a second heat treatment by introducing the matrix fluid and the boron in the gaseous state into a second reaction furnace.

An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 11, modified Greulich-Weber discloses all of the claim limitations as set forth above.  Lee further discloses a temperature of the second heat treatment is in a range of 2000°C to 2800°C (second heat treatment performed at a temperature of 600 to 3000 degrees C [0017], [0022], [0034]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the In re Malagari, 182 USPQ 549.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/25/2022